DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Amendment
Applicant’s amendment dated 02/28/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, given the broadest reasonable interpretation of the claim to include applicant’s specification, it is unclear to the examiner as to the metes and bounds of the limitation “at least one presentation section providing an operator with access on a timed interval basis to the plurality of cannabis plants as they move through the growing apparatus”. The limitation “on a timed interval basis” could mean any time interval to include constant access to a presentation section.
Claims 3-6 are rejected due to dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Ellins (US 20170035002 A1) and Kitagawa (US 20160192607 A1).
Regarding claim 1, Helene teaches an apparatus system for optimizing the growth of a cannabis (the growth of a cannabis plant is an intended use recitation that does not result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02) plant (Figs 1-15), the apparatus comprising:
(a) a climate controlled grow tunnel having a first zone (Fig 3 Item 310a- controllable environmental chamber) and a second zone (Fig 3 Item 310b- controllable environmental chamber), the first zone and the second zone having a plurality of cannabis plants disposed therein ([0037]), the first zone and the second zone having separate climate controls such that a first growing environment and a second growing environment is provided within the growing apparatus ([0047]). Helene also teaches a system of stackable controllable environmental chambers ([0022]) which further 
the first zone and the second zone each having an HVAC system next to the plurality of plants ([0059]);
a conveyor configured to move the plurality of cannabis plants through the climate controlled grow tunnel, the conveyor including a plurality of movable trays, wherein the plurality of cannabis plants are located in the plurality of movable trays, the movable trays configured to move horizontally from the first zone to the second zone ([0069]);
and at least one presentation section (Fig 3 Item 320- utility compartment) providing an operator with access on a timed interval basis to the plurality of cannabis plants as they move through the growing apparatus ([0033-0034])(Note: see 112b rejection section above in regards to the limitation “on a timed interval basis”).
Helene is silent as to:
 a plurality of air nozzles connected to an air duct between the first zone and the second zone,
wherein the plants are conveyed vertically between zones.
Ellins teaches within the same field of endeavor and reasonably pertinent to the invention an apparatus for optimizing and enhancing cannabis ([0095]) plant growth, development, and performance (Figs 1-11) wherein a plurality of air nozzles (Fig 3C Item 316- adjustable directional air vents) are connected to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Helene’s controllable environment with the further teachings of Ellins’ adjustable air vent system in order to control the direction of air circulation, providing an optimized environment for plant growth.
Furthermore, if applicant disagrees with the intended use interpretation of Helene with regards to the cannabis plant, then alternatively, it would have been obvious to have provided the plants within the apparatus as taught by Helene to be cannabis plants as taught by Ellins based on the farmer’s choice on which type of plant to optimize growing conditions.
Kitagawa also teaches a multi-dimensional conveyor system wherein the plants move horizontally in trays (Fig 2 Item 30- plant holding plate) through each zone (Fig 7 Item 440- support mechanism, [0228]) and further teaches wherein the plants move vertically between zones (Fig 6 Item 394- transfer apparatus, [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment with the further teachings of Kitagawa’s support mechanism and transfer apparatus in order to automate the movement of plants in the system to different climate controlled areas based on the stage of growth for optimal plant growing conditions. 
Regarding claim 3, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein the first zone is configured to provide the plurality of cannabis plants with constant light and the second zone is configured to provide the plurality of cannabis plants with constant dark (Helene- [0040], [0047-0049]).
Regarding claim 4, modified Helene teaches all of the abovementioned claim 3 and further teaches wherein the climate controlled grow tunnel is configured to expose the plurality of cannabis plants to 18 hours of light in the first zone and 6 hours of darkness in the second zone (Helene- [0040], [0047-0049]). As interpreted by the examiner, Helene discloses a means for providing any required photoperiod to said plants, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, modified Helene teaches all of the abovementioned claim 3 and further teaches wherein the climate controlled grow tunnel is configured to expose the plurality of cannabis plants 12 hours of light in the first zone and 12 hours of darkness in the second zone (Helene- [0040], [0047-0049]). As interpreted by the examiner, Helene discloses a means for providing any required photoperiod to said plants, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Ellins (US 20170035002 A1) and Kitagawa (US 20160192607 A1) as applied to claim 5 above, and further in view of Colless (US 20160212945 A1).
Regarding claim 6, modified Helene teaches all of the abovementioned claim 5 and further teaches wherein the temperature and humidity are controlled for a period of time determined by the system user (Helene- [0104-0105]).
 Modified Helene is silent as to wherein the climate controls of the first zone and the second zone conditions are configured to a temperature range of 20°C-25°C, and a humidity range of 50-65% R.H.
Colless teaches within the same field of endeavor and reasonably pertinent to the invention a fodder growing system and method wherein the climate controls of the first and the second zone conditions are configured to a temperature range of 20°C-25°C, and a humidity range of 50-65% relative humidity ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment with the further teachings of Colless’ growing method in order to maintain optimal conditions for plant growth. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks, “none of the aforementioned prior art teach or suggest an apparatus system for optimizing the growth of cannabis plants”. The examiner respectfully disagrees. Ellins specifically references a plant growth delivery system advantageously used to enhance the growth of medicinal plants to include cannabis (Ellins- [0095]). Furthermore, as long as the prior art references are structurally and functionally equivalent, the manner of operating the device does not differentiate apparatus claims from the prior art (See MPEP 2114 II.)
Applicant argues on page 6 of the Remarks, “none of the aforementioned prior art teach or suggest an apparatus system…the apparatus including a multi-dimensional conveyor configured to move the plurality of cannabis plants on movable trays through a climate controlled grow tunnel vertically and horizontally from a first zone to a second zone”. The examiner respectfully disagrees. As addressed in the 103 rejection section above, Helene was utilized to teach that conveyor systems were well known in the general state of hydroponic systems and to further demonstrate a horizontal conveyor system. Helene was modified with the further teachings of Kitagawa’s multi-dimensional horizontal and vertical conveyor system to demonstrate plant tray movement in multiple dimensions in the same structure and function as applicant’s claimed multi-dimensional conveyor.
Applicant argues on page 6 of the Remarks, “none of the aforementioned prior art teach or suggest an apparatus system including a presentation section with access on a timed interval basis to the plants”. The examiner respectfully 
Applicant argues on page 7 of the Remarks, “Ellins does not disclose movable trays as part of a conveyor belt. In fact, Ellins does not mention a conveyor belt. In addition, Ellins does not disclose a presentation section with access on a timed interval basis.” The examiner acknowledges this argument but would like reiterate that Ellins was utilized to teach the use of directional controlled nozzles. 
Applicant argues on page 7 of the Remarks, “Kitagawa does not disclose the presentation section with access on a timed interval basis, nor does it disclose the growth of cannabis plants.” The examiner acknowledges this argument but would like reiterate that Kitagawa was utilized to teach a multi-dimensional conveyor system.
Applicant argues on page 7 of the Remarks, “Colless does not disclose movable trays as part of a conveyor belt. In fact, Colless does not mention a conveyor belt. Colless also does not disclose the growth of cannabis plants. In addition, while Colless teaches doors, it does not teach access on a timed interval basis.” The examiner acknowledges this argument but would like to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of cannabis growing apparatus, systems, and methods.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642